Citation Nr: 1744240	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO.  13-29 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected left knee chondromalacia, status post arthroscopic repair.

4.  Entitlement to service connection for a gastrointestinal disability, to include gastroesophageal reflux disease (GERD).

5.  Entitlement to service connection for an upper respiratory disability, to include chronic sinusitis.

6.  Entitlement to total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) prior to July 7, 2015.


REPRESENTATION

Veteran represented by:	Fleet Reserve Association


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. E. Trotter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2006 to October 2009.  The Veteran served during the Gulf War Era and was stationed in Afghanistan.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2012 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas.

In June 2016, the RO recharacterized the Veteran's primary insomnia as PTSD and continued the 30 percent rating, and granted a TDIU, effective July 17, 2015.  However, as TDIU has not been granted for the entire period on appeal, this is not a full grant.  The issue has been recharacterized as TDIU prior to July 7, 2015.  

In May 20117, the Veteran testified in a video conference hearing before the undersigned.  A copy of the hearing transcript is associated with the record.  

In an August 2015 VA Form 9, Appeal to the Board of Veterans' Appeals, the Veteran raised the issues of increased rating for PTSD and increased rating for TBI.  As these claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ), they are REFERRED for appropriate action.

The issues of service connection for an upper respiratory disability and gastrointestinal disability, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A June 2016 rating decision granted service connection for PTSD, combining it with already service connected insomnia.

2.  A low back disability manifested more than one year after separation, and is not shown to be causally or etiologically related to an in-service event, injury, or disease.

3.  A diagnosis of a right knee disability has not been rendered at any time during the pendency of the claim.


CONCLUSIONS OF LAW

1.  The Board lacks jurisdiction over the claim of service connection for PTSD, because that claim has been granted and rendered moot.  38 U.S.C.A. §§ 7104(a), 7105(d)(5) (West 2014); 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202 (2016).

2.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2016).

3.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Dismissal for Claim for Service Connection for PTSD

In this case, the Veteran's claim of service connection for PTSD was granted in a rating decision issued by the AOJ in June 2016.  As a general matter, the grant of a claim of service connection constitutes an award of full benefits sought on an appeal of the denial of a service connection claim.  Seri v. Nicholson, 21 Vet. App. 441, 447 (2007); see also Grantham v. Brown, 114 F.3e 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection ).  

With regard to psychiatric disorders, it is possible that one claim for service connection for a psychiatric disorder could at some point be considered separate claims for service connection for a different psychiatric disorder.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) ("We recognize that bipolar disorder and PTSD could have different symptoms and it could therefore be improper in some circumstances for VA to treat these separately diagnosed conditions as producing only the same disability").  That is not the case here, however, as the RO granted service connection for PTSD, indicating that it was encompassing the prior granted diagnosis of primary insomnia.  Moreover, there is no indication that there are symptoms of another psychiatric disorder that are distinct from the one for which service connection has been granted.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when effects of service-connected and non-service-connected disabilities cannot be separated, reasonable doubt requires that the signs and symptoms should be attributed to the service-connected disabilities).

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.202 (2016).  Here, as a result of the AOJ's action, there no longer remains a case or controversy with respect to this claim.  Therefore, the Board lacks jurisdiction over this issue because it has been granted and rendered moot on appeal.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202.  Therefore, dismissal of this claim is warranted.

III. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309(a). Presumptive service connection can be established based upon continuity of symptomatology for those chronic diseases set forth in 38 C.F.R. § 3.309(a). 38 C.F.R. §§ 3.307(a)(2)-(3), 3.309(a) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Specific presumptive service connection is available to Veterans who served during the Persian Gulf War and exhibit objective indications of a qualifying chronic disability that manifested during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021.  See 38 U.S.C.A. § 1154 (West 2014); 38 C.F.R. § 3.317(a)(1) (2016).  For the purposes of presumptive service connection based upon the Persian Gulf War, Southwest Asia refers to Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 U.S.C.A. § 1117, 1118 (West 2014); 38 C.F.R. § 3.317(e) (2016).  Although the Veteran served during the Gulf War Era, he served in Afghanistan, not considered a part of Southwest Asia for the purposes of presumptive service connection due to service in the Persian Gulf.  Id.  Therefore, the Veteran does not qualify for this service connection in any capacity.  Id.

A Veteran can received compensation via secondary service connection.  Service connected may be secondarily established when a disability is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).  Establishing service connection on a secondary basis requires evidence sufficient to show:  (1) That a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

With all claims for service connection, in the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

A.  Low Back Disability 

With regard to the Veteran's low back disability, in June 2011, a lumbar spine x-ray revealed mild to moderate degenerative disc disease of the lumbar spine without significant bulges or protrusions, no central stenosis, and no significant foraminal narrowing or stenosis.  As such, the Board finds that the Veteran is currently diagnosed with mild to moderate lumbar degenerative disc disease, such that the first Shedden element has been met.

As to the second element, the Veteran was seen by medical professionals twice during his service, in April and December of 2008.  In April 2008, the Veteran reported that his back became painful after lifting wood at a work site.  In December 2008, he was seen after feeling a "popping sensation" in the lumbar spine while lifting trusses.  The Veteran complained of centralized, non-radiating pain with pain and decreased range of motion in lumbar flexion, extension, and lateral flexion with all other motion normal and pain-free.  He was diagnosed with a lumbar strain.  Therefore, the second Shedden element has been met.

However, the Board finds that the evidence weighs against finding a nexus between the Veteran's current lumbar degenerative disc disease and his military service.  While in service, the Veteran was diagnosed with a lumbar spine strain, a muscular injury, which was treated conservatively with oral medication and temporary reduction in physical exertion.  No evidence of further low back complaints or treatment were noted in the file, and during the 2011 visit the Veteran reported to his provider that he had not sought out further treatment for the lumbar spine beyond the use of muscle relaxers and non-steroidal anti-inflammatory medications (NSAIDs).  

The next evidence of back pain comes in June 2011, two years after the Veteran was discharged from the Armed Forces, when the Veteran complained of back pain with neurological symptoms, including radiating pain into bilateral lower extremities with weakness and numbness.  X-rays revealed mild degenerative disc disease (DDD) without evidence of listhesis or instability.  This finding was generally consistent with a  magnetic resonance imaging (MRI) examination which revealed mild to moderate DDD of the lumbar spine without central stenosis and without significant foraminal narrowing or stenosis.  

In an August 2012 VA examination, the examiner opined that it was less likely than not that the Veteran's lumbar spine abnormality was related to the Veteran's service.  The examiner explained that the Veteran had two visits with conservative treatment during service and no complaints until approximately two and a half years later, with only mild DDD noted on x-rays.  Given that, aside from forward flexion, all findings were normal, the examiner found that the evidence did not substantiate service connection.  Since the VA examiner interviewed and examined the Veteran;  reviewed and considered the entire file; and rendered a reasoned opinion based upon the facts presented by the subjective history, objective findings, and the entirety of the evidence of record, the Board affords the VA examiner's opinion significant weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board has considered the June 2011 medical opinion of the Veteran's doctor, R. R., M.D., who indicated that the Veteran was a patient under his care, seen for low back pain related to his military service in Afghanistan.  While Dr. R. is competent to assert a medical opinion and there is no evidence suggesting that Dr. R. is not credible, the letter is not adequately supported.  Dr. R. did not provide rationale for assessing a nexus between the Veteran's low back pain and his service.  He did not afford objective information regarding the physical impairments and the relation between the two.  Finally, Dr. R. is a physiatrist, neither an orthopedist nor a neurologist, which is a specialty not specially trained as to the musculoskeletal and neurological ramifications of a lumbar spine injury.  As such, the Board affords this letter little probative weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board does not disregard the Veteran's statements regarding the account of his back injury and the symptoms that he has experienced.  However, the Veteran has not demonstrated that he has the requisite expertise to render an opinion, such as the nexus between his in-service event and his current back DDD.  He is not competent to make such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).    

The Board has considered the possibility of service connection on a presumptive basis.  38 C.F.R. §§ 3.307(a)(2)-(3), 3.309(a) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  There is debate as to the classification of degenerative disc disease, and whether it qualifies as an arthritis diagnosis.  In the interest of completeness, the Board has considered this diagnosis and finds that, even if degenerative disc disease were equivalent to arthritis, the Veteran's degenerative disc disease would not qualify for service connection due to presumptive service connection.  Id.  As a chronic disease, arthritis should be diagnosed within one year after service separation.  38 C.F.R. § 3.307(3) (2016).  However, the Veteran was first diagnosed with degenerative disc disease in June 2011, over a year after his October 2009 separation.  Thus, the statutory requirements for presumptive service connection for the Veteran's low back disability are not met.  38 C.F.R. §§ 3.307(a)(2)-(3), 3.309(a) (2016).  Additionally, the Veteran has not demonstrated continuity of symptomatology since discharge, given that he was injured in 2008 and evidence does not demonstrate complaints again until 2011, over two years after his injury.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Notably, the Veteran has not endorsed persistent pain since service.

Although the Veteran has established a current disability and an in-service injury, the preponderance of the evidence weighs against a finding that the Veteran's degenerative disc disease is causally related to his service, or manifested within an applicable presumptive period.  Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 284 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102 (2016).  For these reasons, the claim is denied.

B.  Right Knee Disability

The Board next turns to the Veteran's claims for entitlement to service connection for a right knee disability.  As noted above, service connection based on any theory of entitlement is not warranted without a current diagnosis.  As with all claims for service connection, in the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In August 2012, the Veteran underwent a VA examination, in which he was interviewed and physically examined.  The examiner also evaluated the subjective and objective information in relation to the Veteran's file as submitted.  The examiner found that there was no documentation of a right knee pathology.  This opinion is consistent with the evidence of record.  While there is significant information concerning injury and subsequent surgery of the left knee, there is no evidence that there is a current disability of the right knee.  X-rays taken of the right knee in June 2011 were normal.  Regarding function, the Veteran demonstrated full, pain-free range of motion of the right knee during the VA examination.  He demonstrated full strength and no evidence of instability.  The examiner is a licensed medical provider, rendering the examiner competent.  There is no evidence that the examiner lacks credibility.  Given the consistency of the VA examination with the evidence of record, the Board affords the examination significant probative weight.

The Board notes that the subjective section of a physician's note in April 2011 documented a reported history of bilateral knee degenerative joint disease, such that the Veteran would require that both knees be replaced eventually.  There is no evidence of the Veteran's right knee specifically incurring  degenerative joint disease based upon objective medical evidence.  X-rays of the right knee in both June 2011 and September 2013, both performed after the alleged right knee diagnosis, continued to reveal normal findings.  Diagnosis by history is not sufficient to establish a current disability.  While the Veteran is capable of asserting symptoms, such as pain, with the right knee, he lacks the requisite medical expertise to competently render a medical diagnosis.  As the Veteran lacks the medical expertise to make such a diagnosis, a medical provider has not made a diagnosis of degenerative joint disease, and the radiographic evidence presents as normal, the Board affords this evidence no probative weight.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).

The Board has considered the medical records and noted that the Veteran has a lengthy history of seeking treatment for knee pain, including a meniscal tear and chondromalacia.  However, these visits were for a left knee injury, which is already service connected.

The Board has considered  Dr. R's June 2011 medical opinion that the Veteran is a patient under his care who he has seen for bilateral knee  pain related to his military service in Afghanistan.  While Dr. R. is competent to assert a medical opinion and there is no evidence suggesting that Dr. R. is not credible, he did not afford objective information regarding any physical impairment aside from pain.  Rather, he stated that the Veteran was being seen for bilateral knee pain, which, in and of itself, is not a compensable disability for which service connection can be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Finally, Dr. R. is a physiatrist, not specially trained as orthopedics or such injury to the knee.  As such, the Board affords this letter little probative weight.

The Board has considered the Veteran's statements, reports of pain, and assertions of his own knowledge of his reported right knee disability.  While the Board finds that the Veteran is competent to assert his subjective symptoms of pain.  However, the evidence of record does not support that the Veteran has a diagnosed disability of the right knee during the period on appeal.  The Veteran has not presented evidence to demonstrate that he has medical expertise to competently diagnose a disability of the knee.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); see also Jones v. West, 12 Vet. App. 383, 385 (1999).  Finally, as stated above, pain alone is not a disability for which compensation can be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).   Therefore, with regard to the existence of a disability of the right knee, the Board affords his statement limited probative weight.

As there is no evidence of a current disability of his right knee, service connection on a direct, presumptive and secondary basis for a right knee disability must be denied.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). As noted above, the presumption in favor of Persian Gulf War Veterans does not apply in this case as the Veteran does not have qualifying service in Southwest Asia for the purposes of the presumption. 38 C.F.R. § 3.317(e)(1)-(2).

Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102 (2016).  For these reasons, the claim is denied.


ORDER

The appeal as to the claim of service connection for PTSD is moot, and the claim is dismissed for lack of jurisdiction.

Entitlement to service connection for a low back  disability is denied.

Entitlement to service connection for a right knee disability, to include as secondary to an already service connected left knee disability, is denied.


REMAND

A thorough review of the record indicates that further development is warranted prior to adjudicating the Veteran's claims for service connection regarding chronic sinusitis, GERD, and TDIU.

The VA must provide an examination when the evidence shows: (1) A current disability; (2) an in-service event, injury, or disease; (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for the VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Once VA decides that it is appropriate to provide a VA examination, it must be an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Board has considered the required elements in consideration of the Veteran's chronic sinusitis claim.  With regard to the first element, the existence of a present disability, the Veteran has been diagnosed with chronic sinusitis.  He initially sought treatment for an upper respiratory infection in 2006, while he was serving in the Armed Forces.  After discharge from the military, he was seen on three separate occasions for upper respiratory infections between 2009 and 2011.

With regard to the second element, an in-service event, the Veteran testified at his hearing before the board that he had never had sinus problems before his service.  The Veteran testified that, while in Afghanistan, he was around burn pits and dust storms.

The Board now turns to the Veteran's GERD claim.  The Veteran has a diagnosis of GERD and it is treated with oral medication.

With regard to the second element, an in-service event, the Veteran testified that before he deployed and was exposed to burn pits, he never had a problem with heartburn.  He further testified that subsequent to his deployment, he had significant heartburn symptoms.

Regarding the third element, the nexus between the current disability and in-service event, injury, or disease, in August 2012, the Veteran underwent a VA examination for his asserted service-related impairments, including chronic sinusitis and GERD.  The examiner found that it was less likely than not that the Veteran's sinusitis was incurred in or caused by a the upper respiratory infection that occurred in service or by exposure to environmental hazards associated with deployment to Afghanistan.  Among the rationale provided by the examiner was that the Veteran only had three visits for upper respiratory infections since discharge, which was "hardly an excessive amount."  The examiner further cited the normal computed tomography scan performed on the date of the examination.

Regarding the Veteran's claimed GERD, the examiner opined that it was less likely than not incurred in or caused by exposure to environmental hazards associated with deployment to Afghanistan, with the rationale being that there was no evidence of treatment in his service treatment records.  However, this finding is inconsistent with the finding on the VA examination that the Veteran was diagnosed with GERD in 2007-2008, within the dates of the Veteran's service.

The Board finds this examination to be inadequate regarding chronic sinusitis and GERD for several reasons.  First, the examiner did not fully address the Veteran's reports of frequent sinus infections, instead reporting that the evidence did not suggest that the number of sinus infections were not out of the ordinary.  However, severity and frequency of symptoms are not relevant issues in whether or not a disability warrants service connection.  See Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

With regard to the VA examiner's opinion concerning the Veteran's GERD, the examiner relied on the absence of evidence of treatment in the Veteran's STRs.  The lack of evidence of treatment during service, in and of itself, is not adequate to find a lack of nexus between the disability and service connection.  Neaves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

As the examiner did not address all relevant evidence, the Board finds that the examination, with regard to the Veteran's claims of chronic sinusitis and GERD, is inadequate.  Therefore, another examination is necessary to address the etiology of the Veteran's chronic sinusitis, to include whether such is related to the Veteran's exposure to the 2006 upper respiratory infection or environmental exposure.  Another examination is also necessary to address the etiology of the Veteran's GERD, to include whether such is related to the Veteran's environmental exposure.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Furthermore, the Veteran's claim for TDIU is inextricably intertwined with the issue of entitlement to service connection for chronic sinusitis, which is being remanded for further adjudication.  Therefore, a final decision on the issue of entitlement to TDIU cannot be rendered at this time.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that the final decision on one issue cannot be rendered until a decision on the other issues has been rendered).

While on remand, appropriate efforts must be made to obtain any further records identified and authorized for release by the Veteran.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and afford him the opportunity to identify by name, address, and dates of treatment or examination of any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all records of treatment or examination from all the sources listed by the Veteran (VA and private facilities) which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file.  If any records cannot be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

2.  After any additional records are associated with the claims file, schedule the Veteran for an examination to determine the nature and etiology of any current upper  respiratory disability, chronic sinusitis, or other related disorders.  The claims folder must be thoroughly reviewed by the examiner in connection with the examination, and such review must be reflected on the examination report.  A complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  An explanation for each opinion shall be provided.

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current upper respiratory disability or chronic sinusitis is causally or etiologically related to the Veteran's military service, including upper respiratory infection in 2006 and/or environmental exposure, including the asserted exposure to burn pits and/or sandstorms.

It should be noted that the Veteran is competent to attest to observable symptomatology.  The examiner's attention is invited to the Veteran's statements concerning the onset of his claimed disability.  The examiner is reminded that a medical opinion based solely on the absence of documentation in the record or that does not take into account the Veteran's reports of symptoms and history is inadequate.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).
      
The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.
3.  After any additional records are associated with the claims file, schedule the Veteran for an examination to determine the nature and etiology of any current gastrointestinal disability, to include GERD, or other related disorders.  The claims folder must be thoroughly reviewed by the examiner in connection with the examination, and such review must be reflected on the examination report.  A complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  An explanation for each opinion shall be provided.

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current gastrointestinal disorder, to include GERD, is causally or etiologically related to the Veteran's military service, including asserted exposure to burn pits and/or sandstorms.

It should be noted that the Veteran is competent to attest to observable symptomatology.  The examiner's attention is invited to the Veteran's statements concerning the onset of his claimed disability.  The examiner is reminded that a medical opinion based solely on the absence of documentation in the record or that does not take into account the Veteran's reports of symptoms and history is inadequate.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).
      
The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last Statement of the Case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


